Detailed Action 
 Introduction
1.  For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
	
2.  This Office Action addresses U.S. Application No. 16/738,271 (hereinafter also referred to as ‘271 or the instant application), filed January 9, 2020 which is a reissue application of U.S. Patent No. 9,864,368 (hereinafter also referred to as ‘368 or the original patent), issued January 9, 2018 on U.S. Non-Provisional Patent Application No. 15/017,782 (hereinafter also referred to as ‘782 or the parent application), entitled “METHODS AND APPARATUS FOR GLOBAL OPTIMIZATION OF VERTICAL TRAJECTORY FOR AN AIR ROUTE” filed February 8, 2016.1

3. With regard to litigation involving ‘368, see Litigation Search Report of record.  Also based upon the Examiner’s independent review of ‘368 itself and the prosecution history, the Examiner cannot locate any other previous reexaminations, supplemental examinations, or certificates of correction.
  


5.  As of the date of this Office Action, the status of the claims is:
Claims 1-20 are pending.
Claims 1-20 are examined.
Claims 1-20 are objected to and/or rejected as set forth infra.

Priority
6.  Based upon a review of the instant application, the Examiner finds that Patent Owner is claiming benefit to U.S. Non-Provisional Patent Application No. 15/017,782  (hereinafter also referred to as ‘782 or the parent application), entitled “METHODS AND APPARATUS FOR GLOBAL OPTIMIZATION OF VERTICAL TRAJECTORY FOR AN AIR ROUTE” filed February 8, 2016.2

Notice of Pre-AIA  or AIA  Status
7. Because the effective filing date of claims of the instant application is after March 16, 2013, see prior paragraph, the AIA  First Inventor to File (“AIA -FITF”) provisions apply thereto. See also paragraph 1, supra.

Reissue
Preliminary Amendment
8. The amendment filed January 9, 2020 does not comply with 37 CFR 1.173 (c), i.e. Status of claims and support for claim changes. Appropriate correction is required. See also MPEP § 1453(II).
Whenever there is an amendment to the claims pursuant to paragraph (b) of section 37 CFR 1.173, there must also be supplied, on pages separate from the pages containing the changes, the status, as of the date of the amendment, of all patent claims and of all added claims and an explanation of the support in the disclosure of the patent for the changes made to the claims. See 1/09/2020 STATEMENT OF STATUS AND SUPPORT. Specifically, while providing a citation to the patent (e.g. “Original Claim 1; Col. 1, line 65 to col. 2, line 9, col. 10, line 54 to col. 11, line 17; FIG. 8”) for all the original patent claim amendments, an explanation of support for each such amendment/claim (e.g. explanation of how specifics of such cited portions support the changes to the patent claims and the combinations3 now so claimed) has not been provided. Merely citing portions of the patent is insufficient to explain the changes to the claims.
Any further response failing to provide status of all claims and an explanation of support in the disclosure of the patent for the changes to patent claims and/or added claims, including those of January 9, 2020, will be held non-compliant and a Notice of Non-Compliance requiring a supplemental paper correctly amending the reissue application in compliance with 37 CFR 1.173(c) will be issued.

Declaration
9. The reissue oaths/declarations filed February 19, 2020 is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
The oath or declaration must properly identify at least one error under 35 U.S.C. 251 being relied upon as a basis for the reissue (37 CFR 1.175(a)). Specific changes or amendments to the claims must be identified. Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error.  If new claims are presented, their difference from the original claims must be pointed out. See MPEP § 1414. If the reissue is a broadening reissue, a claim that the application seeks to broaden must be identified. (Note: A statement that “the patent is wholly or partly inoperative by reason of claiming more or less than applicant had a right to claim” is NOT an unequivocal statement of an intent to broaden.) Furthermore the error that supports the reissue is not limited to an error in the claims but may exist elsewhere in the patent (e.g., in the specification, drawings, etc.) as long as the error is an error that causes the patent to be wholly or partly inoperative or invalid.
The January 9, 2020 oath/declaration states only “…Claims 1, 7 and 13 are amended to remove limitations not relied upon to overcome a prior art rejection while retaining materially narrowing limitations that relate to what was argued to define the claim over the art such that the recapture rule does not bar reissue.”, i.e. does not identify specific changes or amendments to the claims nor reference the specific claim language wherein lies the error.4
See MPEP § 1414. 

35 USC 251 
 Claims 1-20 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.
  
ADS
11.    On page 3, “Domestic Benefit/National Stage Information”, “reissued” should be -- reissue--. Also note again paragraph 6 supra.

Objections
12.  The disclosure is objected to because of the following informalities: In col. 4, line 66, “ality·····in” should be --ality - in--.  Also, it is unclear in col. 11 lines 26-38 whether steps 808-810 of process 800 are conditional or not, i.e. compare lines 26--32 and 33-38.  In col. 11, line 37, “→ +” should be -- -→ +--.  At the very least,5 new claims 16, 18 and 20 are not consistent with the description at col. 11, lines 18-38.6  Appropriate correction is required.

13.  The drawings are objected to because in Figure 8, are steps 806-810 conditional on compliance with the consistency threshold? Is step 804 conditional on non-compliance with the consistency threshold?  Are steps 808-810 consistent with the written description?  See paragraph 12.  
Corrected drawing sheets in compliance with 37 CFR 1.173 and 1.84 are required in reply to the Office action to avoid abandonment of the application. If the changes are not 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. See MPEP 2111. It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP §2111.01(11). Therefore, unless Applicant for patent has provided a lexicographic definition for the term, see MPEP §211l.0l(IV), or 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked, Examiners will interpret the limitations of the pending and examined claims using the broadest reasonable interpretation.
When the claimed feature is written as a means-plus-function or a step-plus-function. See 35 U.S.C. §112(6th ¶) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

35 USC 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

14. Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As an initial matter, with regard to the amendments added to claims 1-15 and new claims 16-20, see paragraph 8 above.  
Continuing, claims 1 and 7 now recite adjusting the cost-efficient vertical trajectory using the altitude consistency threshold parameter to generate or create an optimized vertical trajectory for the air route by shifting the one or more of the plurality of altitudes to comply with the altitude consistency threshold and claim 13 now recites creating an optimized vertical trajectory by shifting one or more of the plurality of cost-efficient altitudes to comply with the altitude consistency threshold.  “Original Claim 1; Col. 1, line 65 to col. 2, line 9, col. 10, line 54 to col. 11, line 17; FIG. 8” are relied upon for support.  Note again paragraphs 12-13 above.  While the cited portions disclose that when one of the plurality of cost-efficient altitudes does not comply with the altitude consistency threshold, shifting the one of the plurality of cost-efficient altitudes to comply with the altitude consistency threshold, this is not what is claimed.  
Claim 16 further recites that in addition to the limitations of claim 1 as discussed above, when the plurality of altitudes complies with the altitude consistency threshold, transitions between each of the plurality of altitude values are identified and a first subset of the transitions comprising climb followed by descent are removed and a second subset of the transitions comprising descent followed by climb are removed.  Claim 18 further recites that in addition to the limitations of claim 7 as discussed above, that when the plurality of altitudes complies with the altitude consistency threshold, the at least one processor is configured to identify transitions between each of the plurality of altitude values and remove a first subset of the transitions comprising climb followed by descent are removed and a second subset of the transitions when the plurality of altitudes complies with the altitude consistency threshold, identifying transitions between each of the plurality of altitude values, removing a first subset of the transitions comprising climb followed by descent, and removing a second subset of the transitions comprising descent followed by climb.  In addition to original patent claims 1, 7 and 13, col. 11, lines 18-38 and FIG. 8 are relied on for support of these new claims.  Col. 11, lines 18-38 disclose that when the altitudes do comply with the altitude consistency threshold no altitude shifting occurs, cf. claims 1, 7 and 13 as now amended, and transitions between each of the altitudes are identified and the altitude values surrounding any transition identified as a climb followed closely followed by any transition identified as a descent or any transition which is identified as a descent closely followed by any transition identified by a climb are discarded and the optimized vertical trajectory is completed using the remaining altitude values. However, at the very most, see again paragraphs 12-13 above, this is not what is claimed in claims 16, 18 and 20.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


15.  Claims 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Is the “one or more altitude values” in claim 17 and those of claim 1 one and the same?   This also applies to similar language of claims 19 and 7.

Claim Rejections - Prior Art
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

16. Claims 1, 4-9, 11-13, 15, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Darbois et al (US 2015/0323933 hereinafter also referred to as ‘933).

Claim 1
 	A method for calculating vertical trajectory values, the method comprising:
	See ‘933 at, e.g., FIGs. 3-4 and paragraphs 7, 9-14, 76, 79-86, 88, 90, 94, 100-105, and 121.
obtaining aircraft performance data for a particular aircraft and atmospheric condition data associated with an air route;
	
	See ‘933 at, e.g., FIG. 2, element 204, FMS, FIG. 4, 410 and paragraphs 11, 59, 88, 92, 101 and 121.
 
calculating a cost-efficient vertical trajectory for the air route, based on the aircraft performance data and the atmospheric condition data, wherein the cost-efficient vertical trajectory comprises a plurality of altitude values for minimizing cost for the particular aircraft during travel of the air route;

	See ‘933 at, e.g., paragraphs 2, 4, 23, 34, 55, 58, 60-62, 76, 79-86, 88, 90, 94, 98, 102-106, 115 and 121 and claims.

obtaining an altitude consistency threshold comprising a time period or a distance value for which the particular aircraft is configured to remain at a particular altitude; and

See ‘933 at, e.g., paragraphs 13, 37, 45, 76-77, 90, 94, 111 and 117
adjusting the cost-efficient vertical trajectory using the altitude consistency threshold, to create an optimized vertical trajectory for the air route, by shifting one or more of the plurality of altitudes to comply with the altitude consistency threshold.

See ‘933 at, e.g., paragraphs 13, 37, 45, 76-77, 83, 90, 94, 111-117 and claims 1 and 7.
Claim 4
The method of Claim 1, wherein the altitude consistency threshold comprises a distance value; and
wherein adjusting the cost-efficient vertical trajectory further comprises maintaining each of the plurality of altitude values for at least the distance value.

	See discussion of claim 1 above, esp. paragraphs 23, 45, 83 and 85.

Claim 5
The method of Claim 1, wherein the altitude consistency threshold comprises a distance value; and
wherein adjusting the cost-efficient vertical trajectory further comprises permitting a transition from a first one of the plurality of altitude values to a second one of the plurality of altitude values after the first one of the plurality of altitude values has been maintained for at least the distance value.

	See discussion of claims 1 and 4 above, esp. paragraphs 13 and 115 -117.
 
Claim 6 
The method of Claim 1, wherein calculating a cost-efficient vertical trajectory for the air route further comprises:
identifying distance points throughout the air route; and

	See ‘933 at, e.g., FIGs. 2-3 and paragraphs 76-77, 88, 90, 94, and 116.  See also discussion of prior claims.
	
calculating a cost-efficient altitude for each of the distance points to generate a plurality of cost-efficient altitudes, wherein the plurality of altitude values comprises the plurality of cost-efficient altitudes.
	
	See ‘933 at, e.g., paragraphs 2, 4, 13-14, 23, 34, 45, 55, 58, 60-62, 76, 79-86, 88, 90, 94, 98, 102-106, 110, 115-116, 121 and 123 and claims.
Claim 17 
The method of claim 1. wherein the air route comprises a flight path from a first defined location to a second defined location and the optimized vertical trajectory for the air route includes one or more altitude values at which the particular aircraft is instructed to fly while traveling the air route.

See the discussion of the preceding claims, esp. paragraphs 88, 90, 94 and 101 and FIG. 3.

Claim 7 
A system for calculating vertical trajectory values, the system comprising:
	a system memory element;
a communication device, configured to receive atmospheric condition data associated with an air route; and
	at least one processor communicatively coupled to the system memory element and the communication device, the at least one processor configured to:

	See ‘933 at, e.g., FIGs. 1-2 and 4, and paragraphs 9, 11, 57, 76, 78, 87-100, 121 and 124, e.g., elements 121, 200, “Databases”, FMS, 208, 209.
 
calculate a cost-efficient vertical trajectory for the air route, based on the aircraft performance data and the atmospheric condition data, wherein the cost-efficient vertical trajectory comprises a plurality of altitude values for minimizing cost for the particular aircraft during travel of the air route; and
adjust the cost-efficient vertical trajectory using an altitude consistency threshold comprising a time value or a distance value for which the particular air route is configured to remain at a particular altitude, to generate an optimized vertical trajectory for the aircraft route, by shifting the one or more of the plurality of altitudes to comply with the altitude consistency threshold.

See discussion of prior claims, esp. claim 1.
Claim 8
The system of Claim 7, further comprising a user interface communicatively coupled to the at least one processor, the user interface configured to: 
receive user input comprising the altitude consistency threshold; and 
transmit the altitude consistency threshold to the at least one processor.

	See ‘933 at, e.g., FIGs. 1-2 and 4, and paragraphs 9, 11, 37, 45-47, 57, 76-77, 87-100, 115-117, 121 and 124, e.g., element 220, FMD, the receipt and implementation of a selection of a trajectory including plateaus having a length exceeding a predetermined threshold.

Claim 9
The system of Claim 7, wherein the at least one processor is further configured to communicate with the system memory element to obtain the altitude consistency threshold.

	See the discussion of the prior claims, esp. paragraphs 13, 45-46, 57, 76, 90-91, 94 and 98. 

Claim 11
The system of Claim 7, wherein the altitude consistency threshold comprises a distance value; and
	wherein adjusting the cost-efficient vertical trajectory further comprises maintaining each of the plurality of altitude values for at least the distance value.

	See discussion of claim 4.

Claim 12
The system of Claim 7, wherein the at least one processor is further configured to:
	identify distance points throughout the air route; and
calculate a cost-efficient altitude for each distance point to generate a plurality of cost-efficient altitudes, wherein the plurality of altitude values comprises the plurality of cost-efficient altitudes.

	See discussion of claims 6-9.

Claim 19
The system of claim 7, wherein the air route comprises a flight path from a first defined location to a second defined location and the optimized vertical trajectory for the air route includes one or more altitude values at which the particular aircraft is instructed to fly while traveling the air route.

See discussion of claim 17.


Claim 13
	A non-transitory, computer-readable medium containing instructions thereon, which, when executed by a processor, perform a method comprising:

See ‘933 at, e.g., paragraph 124.

identifying distance points throughout an air route;
	calculating a cost-efficient altitude for each of the distance points to determine a plurality of cost-efficient altitudes, wherein the plurality of cost-efficient altitudes is applicable to a particular aircraft traveling the air route;
	determining whether each of the plurality of cost-efficient altitudes complies with an altitude consistency threshold comprising a time value or a distance value for which the particular aircraft is configured to remain at a particular altitude; and
creating an optimized vertical trajectory, by shifting the one or more of the plurality of cost-efficient altitudes to comply with the altitude consistency threshold.

	See the discussion of the prior claims, e.g. claims 1, 6-7 and 12. 

Claim 15
The non-transitory, computer-readable medium of Claim 13, wherein the altitude consistency threshold comprises a distance value; and
wherein shifting the one of the plurality of cost-efficient altitudes further comprises maintaining a value for each of the plurality of cost-efficient altitudes for at least the distance value.		

See discussion of prior claims, e.g. claim 4.


17.  Claims 2-3, 10 and 14 are rejected under 35 U.S.C. 103 being unpatentable over Darbois et al (US 2015/0323933 hereinafter also referred to as ‘933).

Claim 2
The method of Claim 1, wherein the altitude consistency threshold comprises a time period; and
wherein adjusting the cost-efficient vertical trajectory further comprises maintaining each of the plurality of altitude values for at least the time period.

Claim 3
The method of Claim 1, wherein the altitude consistency threshold comprises a time period; and
wherein adjusting the cost-efficient vertical trajectory further comprises permitting a transition from a first one of the plurality of altitude values to a second one of the plurality of altitude values after the first one of the plurality of altitude values has been maintained for at least the time period.

Claim 10
The system of Claim 7, wherein the altitude consistency threshold comprises a time period; and
	wherein adjusting the cost-efficient vertical trajectory further comprises maintaining each of the plurality of altitude values for at least the time period.

Claim 14
The non-transitory, computer-readable medium of Claim 13, wherein the altitude consistency threshold comprises a time period; and
	wherein shifting the one of the plurality of cost-efficient altitudes further comprises maintaining a value for each of the plurality of cost-efficient altitudes for at least the time period.

See ‘933 at, e.g., paragraphs 11, 13, 45, 76, 94-95, 106 and 117 as well the prior discussion of claims, e.g. claims 4-5, 11 and 15.  Since ‘933 discloses determining trajectories wherein plateaus/altitudes of a length greater than a predetermined threshold are favored as well as constraints of minimum and maximum speeds and since distance=speed x time, it would be obvious to one of ordinary skill in the art that the trajectories favored for length greater than a predetermined length/distance also are favored for a time period, e.g. time required for length/distance at minimum speed.     

Claims 1, 4-7, 11-12, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GE Aviation Systems (EP 2631732, hereinafter also referred to as ‘732) .
Claim 1
 	A method for calculating vertical trajectory values, the method comprising:
	See ‘732 at, e.g., the Figures and paragraphs 14-17.

obtaining aircraft performance data for a particular aircraft and atmospheric condition data associated with an air route;

	See’732 at, e.g., paragraphs 4, 8 and 12-13.
 
calculating a cost-efficient vertical trajectory for the air route, based on the aircraft performance data and the atmospheric condition data, wherein the cost-efficient vertical trajectory comprises a plurality of altitude values for minimizing cost for the particular aircraft during travel of the air route;

See prior discussion and also ‘732 at, e.g., paragraphs 10 and 22-28.

obtaining an altitude consistency threshold comprising a time period or a distance value for which the particular aircraft is configured to remain at a particular altitude; and

See prior discussion of the claim and also ‘732 at, e.g., paragraph 19.

adjusting the cost-efficient vertical trajectory using the altitude consistency threshold, to create an optimized vertical trajectory for the air route, by shifting one or more of the plurality of altitudes to comply with the altitude consistency threshold.

See again ‘732 at paragraphs 19, 22-23 and 26.

Claim 4
The method of Claim 1, wherein the altitude consistency threshold comprises a distance value; and
wherein adjusting the cost-efficient vertical trajectory further comprises maintaining each of the plurality of altitude values for at least the distance value.

	See again paragraphs 19, 22-23 and 26.

Claim 5
The method of Claim 1, wherein the altitude consistency threshold comprises a distance value; and
wherein adjusting the cost-efficient vertical trajectory further comprises permitting a transition from a first one of the plurality of altitude values to a second one of the plurality of altitude values after the first one of the plurality of altitude values has been maintained for at least the distance value.

	See discussion of claim 4.

Claim 6 
The method of Claim 1, wherein calculating a cost-efficient vertical trajectory for the air route further comprises:
identifying distance points throughout the air route; and
calculating a cost-efficient altitude for each of the distance points to generate a plurality of cost-efficient altitudes, wherein the plurality of altitude values comprises the plurality of cost-efficient altitudes.

	See the prior discussion of claims and also’732 at, e.g., paragraphs 6-7.

Claim 17 
The method of claim 1. wherein the air route comprises a flight path from a first defined location to a second defined location and the optimized vertical trajectory for the air route includes one or more altitude values at which the particular aircraft is instructed to fly while traveling the air route.

See the discussion of the preceding claims, esp. the Figures.

Claim 7 
A system for calculating vertical trajectory values, the system comprising:
	a system memory element;
a communication device, configured to receive atmospheric condition data associated with an air route; and
	at least one processor communicatively coupled to the system memory element and the communication device, the at least one processor configured to:

	See ‘732 at, e.g., paragraphs 4, 8-9 and 27. 
 
calculate a cost-efficient vertical trajectory for the air route, based on the aircraft performance data and the atmospheric condition data, wherein the cost-efficient vertical trajectory comprises a plurality of altitude values for minimizing cost for the particular aircraft during travel of the air route; and
adjust the cost-efficient vertical trajectory using an altitude consistency threshold comprising a time value or a distance value for which the particular air route is configured to remain at a particular altitude, to generate an optimized vertical trajectory for the aircraft route, by shifting the one or more of the plurality of altitudes to comply with the altitude consistency threshold.

See discussion of prior claims, esp. claim 1.

Claim 11
The system of Claim 7, wherein the altitude consistency threshold comprises a distance value; and
	wherein adjusting the cost-efficient vertical trajectory further comprises maintaining each of the plurality of altitude values for at least the distance value.

	See discussion of claim 4.

Claim 12
The system of Claim 7, wherein the at least one processor is further configured to:
	identify distance points throughout the air route; and
calculate a cost-efficient altitude for each distance point to generate a plurality of cost-efficient altitudes, wherein the plurality of altitude values comprises the plurality of cost-efficient altitudes.

	See discussion of claims 6-7.

Claim 19
The system of claim 7, wherein the air route comprises a flight path from a first defined location to a second defined location and the optimized vertical trajectory for the air route includes one or more altitude values at which the particular aircraft is instructed to fly while traveling the air route.

See discussion of claim 17.


19.  Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over GE Aviation Systems (EP 2631732, hereinafter also referred to as ‘732) in view of Darbois et al (US 2015/0323933 hereinafter also referred to as ‘933).

Claim 13
	
A non-transitory, computer-readable medium containing instructions thereon, which, when executed by a processor, perform a method comprising:

See discussion of claim 7, lines 1-6 above.  While ‘732 discloses a computer, processor or FMS for performing computations, it does not explicitly disclose a non-transitory, computer-readable medium containing instructions thereon is executed thereby in order to perform a method for calculating vertical trajectory values.  However see ‘933 again at FIGs. 1-2 and 4, and paragraphs 9, 11, 57, 76, 78, 87-100, 121 and 124.  To employ a non-transitory, computer-readable medium containing instructions thereon by ‘732 would be obvious to one of ordinary skill in view of ‘933 for the predictable result of enabling execution by the computer/FMS of a method/program for calculating vertical trajectory values. 

identifying distance points throughout an air route;
	calculating a cost-efficient altitude for each of the distance points to determine a plurality of cost-efficient altitudes, wherein the plurality of cost-efficient altitudes is applicable to a particular aircraft traveling the air route;
	determining whether each of the plurality of cost-efficient altitudes complies with an altitude consistency threshold comprising a time value or a distance value for which the particular aircraft is configured to remain at a particular altitude; and
creating an optimized vertical trajectory, by shifting the one or more of the plurality of cost-efficient altitudes to comply with the altitude consistency threshold.

	See the discussion of the prior claims, e.g. claims 1, 6-7 and 12 

Claim 15
The non-transitory, computer-readable medium of Claim 13, wherein the altitude consistency threshold comprises a distance value; and
wherein shifting the one of the plurality of cost-efficient altitudes further comprises maintaining a value for each of the plurality of cost-efficient altitudes for at least the distance value.		

See discussion of the prior claims, e.g. claim 4.
		
Conclusion
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  

Amendments
	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required.  See MPEP § 1414.01.
 
Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,864,368 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Inquiries:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karin M Reichle whose telephone number is (571)272-4936.  The examiner can normally be reached on 6:00-6:00 M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Karin Reichle/
Primary Examiner, Art Unit 3992

Conferees:
/J.W/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The term of the patent was extended or adjusted by 0 days.
        2 It is noted that the entire invention must be supported (per 35 USC 112) in a single document relied upon for benefit of filing date.
        3 I.e., The combinations of both the amended independent claims as well as those of the claims which depend therefrom.
        4 While the remarks discuss “elements he had a right to claim in the patent”, these remarks also do not refer to specific claim language and specific claims.
        5 See paragraph 14 below.
        6 See discussion of col. 11, lines 18-38 in paragraph 14 below.